Case 1:19-cr-00193-DLC Document 64 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee ee eee EEE EE EEE EE SE EE EEE i i en en x
UNITED STATES OF AMERICA, . 19Cr0193 (DLC)
-v- : [po
|) USDC SBR
RICHARD CAS'TRO, : |, DOCUMENT
: ELECTRONICALLY FILED
Defendant. : DOC #:

 

 

So x DATE FILED: _ “//>-/202¢

 

 

_ DENISE COTE, District Judge:

The Order of July 2, 2020 adjourned the July 16 sentence to
October 1, 2020. It is hereby

ORDERED that defendant’s sentencing submission is due
September 23, 2620.

Dated: New York, New York
August 12, 2020

ei (ic

VIDENISE COTE
United Btates District Judge

 
